Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2007

Jackson v. Alt
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3211




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Jackson v. Alt" (2007). 2007 Decisions. Paper 879.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/879


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-253                                                       NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-3211
                                    ________________

                              EDDIE THOMAS JACKSON,
                                         Appellant

                                             v.

                        DEBRA ALT, District Parole Supervisor,
                               in her individual capacity
                       ____________________________________

                     On Appeal From the United States District Court
                             For the District of New Jersey
                              (D.C. Civ. No. 06-cv-01543)
                       District Judge: Honorable Mary L. Cooper

                     _______________________________________


           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    May 31, 2007

            Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                                 (Filed: June 27, 2007)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Eddie Jackson appeals from the order of the United States District Court for the

District of New Jersey dismissing his civil rights action.

       In 1991, Jackson was sentenced in the Superior Court of New Jersey, Mercer
County, to 15 years in prison for a drug conviction. After serving five years, he was

released on parole. In 2000, Jackson was arrested on federal firearm charges. He was

sentenced to 180 months’ imprisonment on that conviction in 2002. In June 2005,

defendant, a New Jersey parole supervisor, issued a parole violator warrant against

Jackson due to the 2000 arrest. Defendant lodged the warrant as a detainer at Jackson’s

place of confinement.

       Jackson then filed this complaint pursuant to 42 U.S.C. § 1983, alleging that the

warrant violated his due process and equal protection rights because his “maximum

expiration date” was August 24, 2001, and the parole board’s jurisdiction over him

expired on that date. The District Court dismissed Jackson’s complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii), for failure to state a claim.

       Jackson timely filed a notice of appeal. We have appellate jurisdiction pursuant to

28 U.S.C. § 1291. Having granted Jackson leave to proceed in forma pauperis on appeal,

we now determine whether his appeal should be dismissed pursuant to § 1915(e)(2)(B).

An appeal may be dismissed under § 1915(e)(2)(B) if it has no arguable basis in law or

fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Jackson seeks damages for alleged due process and equal protection violations

arising from what he views as the improper issuance of the parole violator warrant and

the lodging of that warrant as a detainer. We agree with the District Court that Jackson

may not proceed under § 1983 because he has not successfully challenged the warrant in

any state or federal proceeding. See Heck v. Humphrey, 512 U.S. 477, 487 (1994);

                                               2
Antonelli v. Foster, 104 F.3d 899, 900-901 (7th Cir. 2005).

       Having concluded that the District Court properly dismissed Jackson’s complaint,

we will dismiss Jackson’s appeal under 28 U.S.C. § 1915(e)(2)(B).




                                            3